Citation Nr: 0336484	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1967 
to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

On VA Form 9 which was received at the RO in December 2002, 
the veteran indicated that he wanted a hearing to be 
conducted by a Member of the Board at the local RO.  However, 
on correspondence which was received at the RO in January 
2003, the veteran indicated he no longer desired a hearing.  

REMAND

The veteran has alleged that he currently experiences left 
knee and left ankle disabilities as a result of his active 
duty service from May 1967 to July 1967.  A review of the 
service medical records reveals that the veteran originally 
injured his left knee in 1960.  In August 1965, the United 
States Navy determined that the veteran was not fit for any 
duty at that time due to an injury to the left knee.  In May 
1967, the veteran entered officer training with the United 
States Air Force.  A July 1967 clinical record indicates that 
the veteran had complained of continuous, progressive left 
knee pain and left ankle pain since beginning the training.  
A diagnosis of synovitis of the left knee with periostitis 
was made.  It had been specifically noted that the condition 
existed prior to the veteran's entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.

The veteran has alleged various etiologies for his left knee 
and ankle disabilities, indicating on his original claim in 
March 1999 that it occurred in 1965.  In August 2002, he 
indicated that the injury was the result of being kicked down 
some stairs while school in the Navy.  The Board notes the 
veteran only participated in active duty for training with 
the U. S. Air Force and did not have any active duty service 
at all while in the Naval Reserve.  

In April 2003, the Board determined that the an opinion was 
required to determine whether the veteran currently had left 
knee and ankle disabilities, and, if so, to determine the 
etiology of the disabilities.  As a result, a VA examination 
was conducted in June 2003.  On the report of the 
examination, it was noted that the veteran's claims file had 
been reviewed.  At the time of the examination, the veteran 
informed the examiner that he injured his left knee when he 
was pushed down a flight of stairs in 1965 and that he did 
not have any previous problems with his knee or ankle.  The 
diagnoses were anterior cruciate ligament deficiency of the 
left knee with possible meniscal tear as well as a history of 
ankle strain which was asymptomatic and with full range of 
motion at the time of the examination.  The examiner noted 
that he could find no evidence of a pre-existing left knee 
disorder in the records he reviewed and the veteran did not 
report any prior injury and therefore concluded that the left 
knee problem "was caused by the fall [the veteran] describes 
in the service."  The examiner also attributed the left 
ankle disability to having been caused by active duty service 
as this was when the injury was reported as starting by the 
veteran and the veteran denied other injuries to his ankle.  

The Board finds a new VA examination is required in order to 
determine the etiology of the left knee and left ankle 
disabilities based on review of an accurate history of the 
veteran's medical problems.  The examiner who conducted the 
June 2003 VA examination failed to address the fact that the 
veteran clearly had a pre-existing left knee disability prior 
to his active duty service in 1967.  Medical evidence that 
relies on history provided by the veteran is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Wherefore the issues on appeal are hereby remanded for the 
following:  


1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

2. The veteran should be afforded a VA 
examination by an appropriately qualified 
healthcare professional to determine the 
nature, extent and etiology of the left 
knee and left ankle disabilities.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
testing should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.
  
The examiner should express an opinion as 
to whether it is as likely as not (e.g., 
a 50 percent or greater probability) that 
the veteran currently experiences a left 
knee and/or left ankle disability which 
is causally related to his period of 
active duty from May 1967 to July 1967. 
The examiner should specifically note 
whether an increase in severity of the 
preservice level of left knee disability 
occurred during this period of service, 
and, if so, whether such increase in 
severity was greater than the normal 
progression of this condition. The 
relationship between any current left 
knee disability and any current left 
ankle disability also should be 
addressed.

The history of the pre-existing left knee 
injury must be addressed by the examiner 
when determining the etiology of the 
current knee and ankle disabilities.  If 
the examiner cannot offer a requested 
opinion without engaging in speculation 
that fact should be noted and a rationale 
should be provided.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WAYNE M. BRAEUER  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



